COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  LOGAN THOMAS GEBHART,                                         No. 08-21-00137-CV
                                                  §
  Appellant,                                                       Appeal from the
                                                  §
  v.                                                              65th District Court
                                                  §
  LIZETTE MARTHA JACQUEZ,                                     of El Paso County, Texas
                                                  §
  Appellee.                                                     (TC# 2021DCM2159)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 28TH OF SEPTEMBER, 2021.

                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.